 
Exhibit 10.1
 
 
CONFIDENTIAL SETTLEMENT AGREEMENT
AND MUTUAL GENERAL RELEASE
 


 
This Confidential Settlement Agreement and Mutual General Release (hereinafter
the “Agreement”) is entered into as of June 4, 2012 by and between Regeneca,
Inc., a Nevada corporation (the “Corporation”) and Matthew Nicosia (“Nicosia”).
The Corporation and Nicosia shall be collectively referred to herein as the
“Parties.”
 
RECITALS
 
A.           WHEREAS, the Corporation owes to Nicosia certain debts and
obligations including but not limited to unpaid salary, unreimbursed expenses,
unpaid vacation and other compensation related expenses (the “Nicosia
Obligations”); and
 
B.           WHEREAS, in order to settle the Nicosia Obligations the Corporation
proposes to sell, exchange and transfer to Nicosia certain assets of the
Corporation listed on Schedule A (the “Assets”);
 
C.           WHEREAS, as additional consideration for the sale and exchange of
the assets, Nicosia will agree to assume and indemnify the Corporation against
the debts the Corporation owes to certain third parties listed on Schedule B
(the “Third Party Obligations”); and
 
D.           WHEREAS, Nicosia holds certain shares of the Corporation’s Common
Stock, options and/or warrants to purchase shares of Common Stock (the “Nicosia
Equitable Interests”);
 
E.           WHEREAS, the Corporation and Nicosia now desire to satisfy the
Nicosia Obligations in exchange for the transfer of  the Assets, the
cancellation of the Nicosia Equity Interests and the assumption by Nicosia of
the Third Party Obligations; and
 
E.           WHEREAS, subject to the terms and conditions set forth in this
Agreement, the Parties hereto desire to settle all claims between them upon
complete performance of all terms under this Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants, conditions, and
promises contained herein, the Parties agree as follows:
 
SETTLEMENT TERMS
 
1.           Consideration of Nicosia.
 
1.1           Nicosia hereby agrees to cancel, release and terminate all of the
Nicosia Obligations and to transfer or cancel all of the Nicosia Equity
Interests for assignment by the Corporation to Nicosia of all of the
Corporation’s right, title and interest, in and to the Assets.
 
1.2           Nicosia further agrees to assume, pay, discharge or settle, and to
hold the Corporation harmless from, the Third party Obligations.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
1.3           Nicosia agrees to provide to Dwight D. Baron without any
compensation, consulting services as required by the Settlement Agreement
between the Corporation and Dwight D. Baron up to ten hours per month for a
period of six months.
 
1.4           Nicosia agrees to provide the Corporation, without any
compensation, consulting services to the Corporation regarding E-cig up to ten
hours per month for a period of six months.
 
2.           Consideration of the Corporation.

 
2.1           The Corporation hereby agrees to assign to Nicosia all of its
right, title and interest, in and to the Assets.  The Corporation agrees to
execute and deliver such other agreements, instruments, documents and
assignments as may be reasonably necessary to effectuate the transfer of the
Assets.
 
2.2           The Corporation shall permit Nicosia (and his affiliates) to
occupy the current corporate offices of the Corporation without any payment of
rent or expenses until June 30, 2012.
 
3.           Transfer of Nicosia Equity Interests.  Upon execution of this
Agreement, Nicosia will immediately tender to the Corporation any certificates
or agreements representing the Nicosia Equity Interests and will do all that is
necessary to endure that the transfer of the Nicosia Equity Interests are
completed and in compliance with all applicable laws, covenants and
restrictions.
 
4.           Non-Disparagement. The parties agree not to disparage one another,
including disparagement of their shareholders, members, partners, officers,
directors and employees.
 
5.           Covenant Not to Compete.  The Corporation hereby covenants that for
two years from the date of the execution of this Agreement it will not engage in
any activity that competes with the business conducted by Nicosia using the
Assets.
 
6.           Return of Corporation Property.  Within five days of executing this
Agreement, Nicosia shall return all Corporation property currently in his
possession, including, but not limited to equipment and other items, and all
documents of any kind, including all originals or copies, which pertain, relate
or refer to the Corporation.
 
7.           Assignment of Intellectual Property.  Concurrent with the execution
of this Agreement, the Corporation assigns, transfers and conveys to Nicosia all
rights, title, and interest in and to all intellectual property used,
incorporated, employed or included in the Assets, and agrees to execute such
other agreements, acknowledgments, documents or instruments necessary or
advisable to evidence such assignment, transfer and conveyance,
 
8.           Mutual Release of Claims.
 
8.1           It is understood and agreed, by and among all of the Parties to
this Agreement that, in consideration for the mutual promises and covenants
undertaken herein, and after consultation with legal counsel, the Parties do
hereby, for themselves and for their heirs,
 


 
- 2 -

--------------------------------------------------------------------------------

 


attorneys, legal representatives, agents, successors-in-interest and assigns,
irrevocably and unconditionally release and forever discharge one another and
their parent companies, subsidiaries, affiliates, predecessors, successors or
assigns, shareholders, members, partners, officers, attorneys, agents and
employees from any and all causes of action, claims, actions, rights, judgments,
obligations, damages, demands, accountings or liabilities of whatever kind and
character, which each has or may have against the other by reason of, or arising
out of any and all other matters of whatever kind, nature or description,
whether known or unknown, occurring prior to the date of execution of this
Agreement.
 
8.2           The Parties agree to waive and release any claim for damages
occurring at any time after the date of execution of this Agreement because of
alleged continuing effects of any alleged acts or omissions involving the
Parties which occurred on or before the date of this Agreement.
 
8.3           Notwithstanding the foregoing, Nicosia does not waive or
relinquish any right, entitlement or claim for indemnification from the
Corporation to which Nicosia is entitled under the Articles of Incorporation,
Bylaws ;and agreements.  The Corporation agrees to indemnify, defend and hold
harmless Nicosia from and against any claims, damages, liabilities, fees
(including reasonable attorneys’ fees) and other expenses arising from or
relating to his service as an officer or director of the Corporation.  This
indemnification obligation shall continue for a period of five years from the
date of this Agreement.
 
9.           Waiver of California Civil Code Section 1542
 
9.1           The Parties do hereby, for themselves, and for their heirs,
attorneys, legal representatives, agents, successors-in-interest and assigns,
expressly waive and relinquish all rights and benefits afforded by Section 1542
of the Civil Code of California and do so understanding and acknowledging the
significance and consequences of such specific waiver of Section 1542.
 
9.2           The Parties acknowledge that they are being represented in this
matter by legal counsel, and acknowledge that they are familiar with the
provisions of California Civil Code Section 1542, which provides as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of all claims, the
Parties expressly acknowledge that this Agreement is also intended to include in
its effect, without limitation, all claims which they do not know or expect to
exist in their favor at the time of execution hereof, and that this Agreement
contemplates the extinguishment of any such claim or claims.
 


 
- 3 -

--------------------------------------------------------------------------------

 


REPRESENTATIONS & WARRANTIES
 
10.           Representation by Counsel.  The Parties represent and agree that
they have carefully read and fully understand all of the provisions of this
Agreement, and the terms and conditions set forth herein, and that they are
voluntarily entering into this Agreement.  The Parties affirm that, prior to
execution of this Agreement, they have consulted with legal counsel concerning
the terms and conditions set forth herein.
 
11.           No Assignment.  The Parties represent that they have not assigned,
transferred, or granted, or purported to assign, transfer, or grant, any of the
claims, demands, causes of action, obligations, agreements, liens, judgments,
orders, damages, liabilities, losses, costs, or expenses of any kind, in law or
equity, whether known or unknown, that one of them now holds, will ever hold, or
has ever held against the other.
 
12.           Corporate Authority.  If any Party to this Agreement is a
corporation, partnership, or other entity, the person signing this Agreement
warrants that he is authorized and has authority to sign this Agreement on
behalf of the corporation, partnership or other entity.
 
13.           No Reliance.  Neither party nor any officer, agent, employee,
representative, or attorney for either party has made any statement,
representation, or promise to the other regarding any facts relied upon in
entering into this Agreement.  The Parties represent, warrant and agree that
they have not relied and do not rely upon any statement, representation or
promise of the other, or of any officer, agent, employee, representative, or
attorney for the other in executing this Agreement, or in making the settlement
provided for herein, except as expressly stated in this Agreement.
 
14.           Nicosia Equity Interests.  The Nicosia Equity Interests represent
all the shares of capital stock of the Corporation that Nicosia owns, and
Nicosia has no other right, option or warrant ort other right to acquire any
shares of capital stock of the Corporation.  Nicosia hereby represents that
Nicosia owns all of the Nicosia Equity Interests, and that he has not sold,
transferred, hypothecated, pledged, lent, gifted or otherwise disposed of any of
the Nicosia Equity Interests.  No other person has any right to acquire any of
the Nicosia Equity Interests. Nicosia agrees that he will indemnify and defend
all other Parties against any and all claims against any of them by individuals
and entities later asserting ownership of shares of the Corporation obtained
from Nicosia.
 
GENERAL PROVISIONS
 
15.           Choice of Law.  This Agreement shall be deemed to have been
executed and delivered within the State of California and the rights and
obligations of the Parties hereto shall be construed and enforced in accordance
with, and shall be governed by, the laws of the State of California.
 
16.           Whole Agreement.  This Agreement contains all the terms and
conditions agreed upon by the Parties hereto regarding the subject matter of
this Agreement.  Any prior agreements, promises, negotiations, or
representations, either oral or written, relating to the subject matter of this
Agreement not expressly set forth in this Agreement are of no force or
 


 
- 4 -

--------------------------------------------------------------------------------

 


effect.  This Agreement is executed without reliance upon any representation by
any person concerning the nature or extent of injuries or damages or legal
liability.
 
17.           Execution in Counterparts.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, all of which
together shall constitute one and the same instrument.  Facsimile signature
pages shall be acceptable as if original signature pages.
 
18.           Severability.  The provisions of this Agreement are contractual,
and not mere recitals.  The Agreement shall be considered severable, such that
if any provision or part of the Agreement is ever held invalid under any law or
ruling, that provision or part of the Agreement shall remain in force and effect
to the extent allowed by law, and all other provisions or parts shall remain in
full force and effect.
 
19.           Amendment.  Any amendment or modification of this Agreement must
be in writing and signed by the Parties.
 
20.           Attorneys’ Fees.  If any party hereto brings a legal action to
protect or enforce its rights hereunder, the prevailing party in such litigation
shall be entitled to recover reasonable attorneys' fees, expenses, and other
costs incurred in the conduct of such litigation and any appeal therefrom.
 
21.           Waiver of Breach.  No waiver by any party of any breach of any
term or provision of this Agreement shall be construed to be, nor be, a waiver
of any preceding, concurrent or succeeding breach of the same, or any other term
or provision hereof.
 
22.           Binding.  This Agreement is binding upon and shall inure to the
benefit of the Parties hereto, their respective divisions, affiliates, parents,
subsidiaries, predecessor and successor corporations, and the past and present
directors, officers, shareholders, agents, servants, employees, representatives,
administrators, partners, general partners, managing partners, limited partners,
assigns, heirs, successors or predecessors in interest, and attorneys.
 
23.           Construction of Ambiguous Terms.  It is agreed and understood that
the general rule that ambiguities are to be construed against the drafter shall
not apply to this Agreement.  In the event any language of this Agreement is
found to be ambiguous, each party shall have an opportunity to present evidence
as to the actual intent of the Parties with respect to any such ambiguous
language, consistent with the parole evidence rule.
 
 [Signature Page Follows]
 


 
- 5 -

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, the Parties hereto have executed this Confidential
Settlement Agreement and Mutual General Release.
 
DATED:  June 4, 2012
MATTHEW NICOSIA
 
/s/ Matthew
Nicosia                                                                
 
 
 
DATED:  June 4, 2012
REGENECA, INC.
 
 
By:               /s/ James
Short                                                  
Name:               James Short
Its:               Director
 
   



 


 
- 6 -

--------------------------------------------------------------------------------

 


SCHEDULE A
 
List of Assets
 
1.      All assets relating to or used in the business of offering and selling
Regeneca products the “Business”) identified as “Regeneca”, “RegenaSlim”,
“RegeneaBoost” and RegenaBlend” (the “Products”), including but not limited to:
 
a.           All intellectual property, trademarks, tradenames, formulas,
copyrights, ingredientlists, know-how and moral right in and to the Products;
 
b.           All software developed or licensed from third parties for use by
the Business,including all databases, and an assignment of any licensing
agreements to usesuch software (including any prepaid licensing fees);
 
c.           All network information, including all distributor information,
customer lists andmarketing and sales processes, methods and procedures.
 
d.           All inventory , raw material and work in progress;
 
e.           All agreements or relationships with suppliers, manufacturers,
distributors andshippers; and
 
f.            All furniture and equipment used in the Business, including
computers, servers,printers and related equipment.
 


 
- 7 -

--------------------------------------------------------------------------------

 


SCHEDULE B
 
List of Assumed Third Party Liabilities
 


 
Creditor/Payee
 
Description
Estimated Amount
Daniel Kerker
Compensation Related Expenses
$75,000
David R. Shute
Compensation Related Expenses
$35,000
Douglas Platt
Compensation Related Expenses
$2,500
James C. Short
Compensation Related Expenses
$27,500
Robert Van Boereum
Compensation Related Expenses
$37,500
Sediji Design Studio
AP Design
$32,000
Sheri Sharman
Compensation Related Expenses
$25,000
SPExpress
AP Shipping
$7,900
Tracey Jacobsen
Compensation Related Expenses
$5,000
Val Krapf
Compensation Related Expenses
$5,600
Wilson, Haglund & Paulsen/Wilson & Oskam
Legal Fees
$77,000
Hector Minjarez
Compensation Related Expenses
$5,000
Vivakor
AP Product
$50,000
IME Capital
Debt
$130,000
Max International
Judgment
$100,000
Wellman & Wells LLP
Legal Fees
$27,500
 
Total
$642,000



 
 
 
 
 
- 8 -
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 